Citation Nr: 0203764	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  97-26 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-operative residuals of decompression of the right 
shoulder and arthritis of the cervical spine, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to a compensable disability evaluation for 
residuals of a sprain of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1947 
to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In the April 1997 decision, the RO in part increased a non-
compensable rating which had been in effect for neck and 
shoulder pain to 10 percent and re-characterized the 
disability as neck and shoulder pain with degenerative 
changes of the cervical spine and post-operative 
decompression of the right shoulder, rated under Diagnostic 
Codes 5003, 5290.  Diagnostic Codes 5003 provides for the 
evaluation of degenerative arthritis.  Thus the Board finds 
that the degenerative changes is degenerative arthritis of 
the cervical spine.  Thus, this issue is as stated on the 
title page of this decision.  

In May 2001 the RO granted a 20 percent evaluation for the 
service-connected post-operative residuals of decompression 
of the right shoulder and degenerative arthritis of the 
cervical spine and denied a compensable evaluation for the 
service-connected residuals of a right wrist sprain.  

The Board construes the veteran's statements as raising the 
issue of service connection for degenerative disc disease of 
the cervical spine on direct and secondary bases.  This issue 
has not been adjudicated by the RO and is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The post-operative residuals of decompression of the 
right shoulder, the major extremity, are manifested by 
complaints of pain and limitation of motion to the shoulder 
level.  

3.  The degenerative arthritis of the cervical spine is 
manifested by complaints of pain and no more than moderate 
limitation of motion.  

4.  The residuals of a sprain of the right wrist are 
manifested by complaints of pain approximately once a week 
with activity and by range of motion of 45 degrees of palmar 
flexion and 60 degrees of dorsiflexion.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
20 percent for post-operative residuals, decompression of the 
right shoulder, the major extremity, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5201 (2001).  

2.  The criteria for a separate disability evaluation of 
20 percent for degenerative arthritis of the cervical spine 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
4.14, Part 4, Diagnostic Codes 5003, 5290 (2001).  

3.  The schedular criteria for a compensable disability 
evaluation for residuals of a sprain of the right wrist have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5215 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Under the VCAA VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim.  In this regard, the statement of the 
case, and the supplemental statements of the case informed 
the veteran of the requirements necessary to establish his 
claims.  Also, the RO in a May 2001 letter specifically 
informed the veteran of the VCAA.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  A review of the claims folder shows 
that the RO has obtained the veteran's service medical 
records and all pertinent post-service medical reports 
identified by the veteran. Also, he has been accorded two 
relevant VA examinations during the current appeal.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Because these regulations do not provide 
any substantive rights or impose any duties beyond those 
provided in the VCAA, the Board's consideration of them in 
the first instance is not prejudicial to the veteran.  As 
such, the Board may proceed with its adjudication of the 
veteran's appeal.  

Background

The service medical records show that the veteran was treated 
for myositis of his right shoulder in October 1960 and for 
exacerbation of the myositis in March 1961.  In 1966, the 
veteran was treated for cervical muscle spasm and myositis of 
his neck. When shoveling snow in January 1968, the veteran 
felt his right wrist snap faintly.  He sought treatment for 
complaints of pain and some slight swelling in this joint. 
X-rays taken of the veteran's right wrist were normal.  The 
March 1968 retirement examination included, in pertinent 
part, a diagnosis of early osteoarthritis of C4-5. 

In January 1969, the veteran underwent a VA examination.  The 
examination showed that the veteran was right handed.  The 
diagnosis at that time was history of osteoarthritis of the 
cervical spine at C4 and C5 with pain over the spine and 
supraclavicular areas and asymptomatic residuals of an injury 
to the right wrist.  

In January 1969 the RO granted service connection for neck 
and shoulder pain and residuals of a right wrist sprain.  The 
RO assigned non-compensable evaluations under Diagnostic Code 
5299 for these disorders, which remained in effect until the 
current claim.  

In October 1996, the veteran filed a claim for increased 
ratings for these service-connected disabilities. 

A VA examination was conducted in December 1996.  At that 
time the veteran complained of right shoulder and right wrist 
pain and some stiffness and achiness in his neck.  He 
reported that, approximately five years prior to the VA 
evaluation, he underwent a right shoulder arthroscopy with 
open subacromial decompression from impingement syndrome but 
failed to regain full function of this joint after the 
repair. The examination of the veteran's neck showed no 
obvious structural abnormalities and no postural 
abnormalities.  There was no fixed deformity or muscle spasm.  
There was no myospasm and no specific areas of tenderness.  
Range of motion of the cervical spine was forward flexion to 
20 degrees, backward extension to 30 degrees, left lateral 
flexion to 25 degrees, right lateral flexion to 25 degrees, 
and rotation was 50 degrees bilaterally.  There was no 
objective evidence of pain on motion, and no neurological 
deficits.  X-rays taken of the veteran's cervical spine 
showed mild degenerative changes from C3 to C7, particularly 
in the C6-7 disk with anterior osteophyte formation and disk 
space narrowing.  

An examination of the veteran's paraspinal musculature 
including the trapezoid muscle did not show any atrophy.  His 
shoulders were symmetrical and level.  There was a 
well-healed and nontender surgical incision at the anterior 
aspect of the joint and no significant structural 
abnormality.  There was no evidence of infection, swelling, 
or deformity.  The range of motion was active forward flexion 
to 180 degrees and active abduction to 180 degrees and this 
did not seem painful.  There was 90 degrees of internal 
rotation and 90 degrees of external rotation.  There was 
excellent strength of biceps, triceps, shoulder abduction, 
and shoulder shrug. Reflexes in the upper extremities, 
including the biceps, triceps, brachioradialis reflexes, were 
2/4 and symmetrical.  X-rays taken of the veteran's right 
shoulder showed evidence of post-surgical decompression of 
the acromion and lateral clavicle.  Otherwise, the 
glenohumeral articulation was well maintained.  There was no 
evidence of subluxation or proximal migration of the humeral 
head.  

An examination of the veteran's right wrist demonstrated 
60 degrees of dorsiflexion without pain and 45 degrees of 
palmar flexion without pain.  Ulnar deviation was 40 degrees 
and radial deviation 20 degrees.  There were excellent grip 
strength and excellent strength of finger flexion.  Thumb 
extension, wrist dorsiflexion, and palmar flexion showed 
excellent strength.  X-rays taken of this joint showed no 
evidence of degenerative change.  

The impressions were degenerative arthritis of the lower 
cervical spine, right shoulder impingement status post 
decompression with no current evidence of decompression, and 
chronic right wrist strain.  The examiner expressed an 
opinion that the veteran functioned fairly well, had 
excellent range of motion of his shoulder which did not 
appear to be painful, and had significant degenerative 
findings in his neck along with a slightly decreased lordosis 
in the middle and lower portion of the cervical spine with 
slight soreness.  The examiner stated that he found no 
evidence of radiculopathy or myelopathy.  With regard to the 
veteran's persistent right wrist pain, the examiner stated 
that etiology of this symptomatology was unclear clinically 
and radiographically and that, except for a slight decrease 
in the range of motion of the joint, no objective findings 
were shown on examination.  

The veteran received treatment at private and VA facilities 
from 1995 to 1999 for several problems including joint 
complaints.  When seen in June 1997 it was reported that he 
could be developing medication induced Lupus type syndrome.  
He reported generalized arthralgia and myalgia.

In April 1997, the RO redefined the veteran's 
service-connected neck and shoulder disability as neck and 
shoulder pain with degenerative arthritis of the cervical 
spine and post-operative decompression of the right shoulder 
and awarded a 10 percent evaluation under Diagnostic Codes 
5003, 5290.  Also, the RO denied an increased evaluation for 
the service-connected residuals of a right wrist sprain.

In September 1997, the veteran presented testimony before a 
hearing officer at the RO.  The veteran testified that he 
experienced neck pain upon movement of his neck beyond a 
particular point and that the only neck symptoms that he 
experiences are pain and limitation of motion.  He reported 
limitation of motion and pain in his right shoulder and pain, 
swelling, and loss of gripping ability and strength in his 
right wrist. 

A VA examination was conducted in October 1999.  At that time 
the veteran complained of virtually constant neck pain at a 
level of 5 on a scale of 1 to 10, constant shoulder pain at a 
level of 3 to 4 on a scale of 1 to 10, and occasional right 
wrist pain occurring perhaps once a week.  The veteran 
reported that his symptoms worsened since his last 
compensation and pension examination in 1996.  

An examination of the veteran's neck demonstrated no 
significant postural abnormalities or fixed deformities.  
There was no evidence of any significant muscle spasm.  Range 
of motion of the neck was forward flexion of 20 degrees, 
backward extension of 30 degrees, left lateral flexion of 
20 degrees, right lateral flexion of 20 degrees, rotation to 
the left of 45 degrees, and rotation to the right of 
45 degrees.  There was painful motion with extension.  

Magnetic resonance imaging (MRI) completed in February 1999 
was reviewed by the examiner.  The examiner reported that the 
MRI showed bilateral osteophytic encroachment on C3-C4 and 
C4-C5 with mild annular disk bulges, a mild annular bulge at 
C5-C6 with a sizable midline posterior osteophyte encroaching 
on the thecal sac subarachnoid space abutting the cord 
without cord compression, and a moderate annular bulge at 
C6-C7 with some mild bilateral neural foraminal encroachment.  

Examination of the veteran's upper extremities demonstrated 
no strength deficits and intact sensation to light touch.  
His triceps, biceps, and brachioradialis reflexes were 1+ and 
symmetric.  

Examination of the veteran's right shoulder showed 90 degrees 
of abduction and 90 degrees of forward flexion with 
45 degrees of internal rotation and 45 degrees of external 
rotation.  There was pain with external rotation.  There was 
a positive impingement sign.  He did not seem to have any 
significant weakness in his supraspinatus, infraspinatus, or 
subscapularis muscles on strength testing.  The examiner was 
unable elicit any specific tenderness about the veteran's 
shoulder.  There was no AC joint tenderness and no evidence 
of instability.  X-rays taken of the veteran's right shoulder 
showed some evidence of slight elevation of the humeral head 
at the glenoid fossa.  

An examination of the veteran's right wrist demonstrated no 
specific tenderness.  There were 45 degrees of palmar flexion 
and 60 degrees of dorsiflexion, which was painless.  Ulnar 
deviation was 40 degrees and radial deviation was 20 degrees.  
There was excellent grip strength, excellent wrist 
dorsiflexion, and excellent palmar flexion.  X-rays taken of 
the veteran's right wrist were essentially within normal 
limits.  

The assessments were:  (1)  multiple level cervical 
degenerative disk disease without osteophyte formation at 
C3-C4, C4-C5, C5-C6, and C6-C7 with possible neural foraminal 
encroachment leading to radicular symptoms in the upper 
extremities; (2)  status post subacromial decompression of 
the right shoulder with continued signs of impingement 
syndrome and decreased range of motion of the right shoulder; 
and (3)  right wrist pain which was most likely related to 
the chronic right wrist strain, with no evidence of any 
degenerative changes on x-ray.  The examiner stated that the 
veteran's neck pain has led to radicular pain in both of his 
right and left upper extremities due to osteophytic 
encroachment on the anterior portion of the cord and the 
nerve roots.  

By the May 2001 rating action, the RO continued the non-
compensable rating for the service-connected residuals of a 
right wrist sprain and awarded a 20 percent evaluation for 
the service-connected post-operative residuals of 
decompression of the right shoulder and degenerative changes 
of the cervical spine.  The award of 20 percent was based on 
limitation of motion of the right shoulder. 

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40 (2001).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2001) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  

The veteran's statements describing the symptoms of his 
service-connected cervical spine disability are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as at least minimally compensable.  Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In this regard, the arthritis of the cervical spine and the 
right shoulder disorder represent distinct disabilities with 
separate etiologies, symptoms and functions.  Thus, these 
disorders are to be evaluated separately under different 
diagnostic codes.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The May 2001 rating action shows that the RO based the 
current 20 percent evaluation for the service-connected 
post-operative residuals of decompression of the right 
shoulder and degenerative arthritis of the cervical spine on 
limitation of motion of the right shoulder.  Accordingly the 
Board finds that the post-operative residuals of 
decompression of the right shoulder is currently rated as 20 
percent disabling under Diagnostic Code 5201 and the 
arthritis of the cervical spine is rated at 0 percent under 
Diagnostic Codes 5003, 5290. 

A.  Post-Operative Residuals of Decompression of the Right 
Shoulder 

The veteran's service-connected post-operative residuals of 
decompression of the right shoulder is evaluated as 20 
percent disabling in accordance with the criteria set forth 
in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5201.  

Diagnostic Code5201 provides for the evaluation of limitation 
of motion of the shoulder.  Limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side; and limitation to 25 degrees 
from the side is rated 40 percent disabling on the major 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2001).

During the October 1999 VA examination the veteran reported 
constant pain in the right shoulder at a level of 3 to 4 on a 
scale of 1 to 10.  The examiner indicated that service 
connected right shoulder disorder had resulted in an 
impingement syndrome and a decrease in the range of motion 
with pain on external rotation.  However, the examination 
showed no significant weakness in the muscles on strength 
testing and no tenderness.  Also, there was no evidence of 
instability or a decrease in sensation.  

Although there was limitation of motion, the veteran was able 
to forward flex and abduct to 90 degrees, which is at 
shoulder level.  In order to be entitled to the next higher 
evaluation motion must be limited to 45 degrees, which is 
midway between the side and shoulder level.  After reviewing 
the record, the Board finds that a rating in excess of 20 
percent is not warranted.  The Board concludes that the 
functional impairment caused by the pain as set forth in the 
Delict case is contemplated in the current rating.  
Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim.

B.  Degenerative Arthritis of the Cervical Spine 

The degenerative arthritis of the cervical spine is evaluated 
under, Diagnostic Code 5003.  38 C.F.R. Part 4.  According to 
this Diagnostic Code, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. 

Diagnostic Code 5290 provides for the evaluation of 
limitation of motion of the cervical spine.  According to 
this Diagnostic Code, slight limitation of motion of the 
cervical spine warrants a 10 percent disability evaluation.  
The next higher rating of 20 percent requires evidence of 
moderate limitation of motion of the cervical spine.  Severe 
limitation of motion of the cervical spine is necessary for 
the assignment of a 30 percent evaluation.  

The October 1999 VA examination showed that the veteran was 
experiencing virtually constant neck pain at a level of 5 on 
a scale of 1 to 10.  Additionally, the evaluation 
demonstrated forward flexion of 20 degrees, backward 
extension of 30 degrees, left lateral flexion of 20 degrees, 
right lateral flexion of 20 degrees, rotation to the left of 
45 degrees, rotation to the right of 45 degrees.  In view the 
veteran's reported pain and the current limitation of motion 
of the cervical spine, it is the judgment of the Board that 
the arthritis of the cervical spine is productive of moderate 
limitation of motion.  Accordingly, a 20 percent rating is 
warranted.   

However, the current evidence does not provide a basis for a 
higher rating.  The evidence does not show the presence of 
severe limitation of motion of the cervical spine.  Also, the 
recent examination showed no significant postural 
abnormalities, no significant fixed deformities, and no 
evidence of any significant muscle spasm. The Board is 
concludes that the rating of 20 percent for the 
service-connected degenerative changes of the cervical spine 
adequately contemplates any functional impairment experienced 
by the veteran as a result of this disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating in 
excess of 20 percent is not warranted.

C.  Residuals of A Sprain of the Right Wrist

The residuals of a right wrist sprain are evaluated under 
Diagnostic Code 5215, which provides for the evaluation of 
limitation of motion.  When limitation of motion of the wrist 
(major or minor) is less than 15 degrees of dorsiflexion or 
palmar flexion limited in line with the forearm warrants a 10 
percent evaluation. This is the highest rating permitted 
under this Diagnostic Code.

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees.  Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees.  Full wrist radial deviation is zero degrees to 20 
degrees.  38 C.F.R. 4.71, Plate I (2001).

In this regard the October 1999 VA examination indicated that 
the veteran did experience pain in the right wrist.  However, 
the pain was described as achy-type which occurred perhaps 
once a week with activity.  Additionally, there was no pain 
on range of motion testing and excellent grip strength wrist.  
X-rays were also negative.  The evaluation did show some 
limitation of motion of the right wrist with 45 degrees of 
palmar flexion and 60 degrees of dorsiflexion.  The examiner 
indicated that dorsiflexion and palmar flexion were 
excellent.  

After reviewing the record, the Board finds that the degree 
of limitation of motion of the right wrist, including the 
functional impairment due to pain on use as set forth in the 
DeLuca case, does not satisfy the criteria for the 10 percent 
rating.  Therefore, it is the Board's judgment that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for his 
service-connected residuals of a sprain of the right wrist.  


ORDER

Entitlement to a disability rating greater than 20 for 
post-operative residuals of decompression of the right 
shoulder, the major extremity, is denied.  

Entitlement to a separate 20 percent evaluation for arthritis 
of the cervical spine is granted subject to the law and 
regulations governing the payment of monetary benefits. 

Entitlement to a compensable disability rating for residuals 
of a sprain of the right wrist is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

